{¶ 15} I believe that the trial court correctly considered the evidence of appellant's actual monetary damages and would affirm the decision of the lower court.
 {¶ 16} As appellee points out, the proper measure of compensatory damages in a tort action is that amount that will compensate the plaintiff and make her whole for expenses incurred. Pryor v. Webber (1970), 23 Ohio St. 2d 104,263 N.E.2d 235, at paragraph one of the syllabus. Thus, it is necessary to determine the measure of economic damages actually sustained. In the case at hand, the actual economic damages sustained by appellant were the $43,740.69 in medical expenses that were paid to her medical providers. As a payment of $43,740.69 would cover the entire cost of all medical care appellant received as a result of the underlying tort, I see no reason to award appellant compensatory damages in excess of the amount that will compensate her and make her whole for expenses incurred.
 {¶ 17} I agree with appellee that it is necessary to determine the proper measure of damages in a tort action before evaluating the impact of the collateral-source rule. Appellant's actual compensatory damages have been *Page 115 
determined to be $43,740.69. That amount was paid by a collateral source to appellant's medical care providers on behalf of appellant. The collateral-source rule applies to prevent the actual damages sustained from being reduced. It does not apply to prevent the introduction of evidence as to the actual damages appellant sustained. Therefore, I would find that the lower court was correct in considering evidence of appellant's actual damages and reducing the jury award to reflect that amount.